Citation Nr: 0631801	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-09 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania.


THE ISSUE

Entitlement to an initial compensable disability rating for 
left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to August 
1999.
This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  Jurisdiction over the claims folder was 
subsequently transferred to the RO in Pittsburgh, 
Pennsylvania.


FINDING OF FACT

The veteran manifests Level VIII hearing loss in the left 
ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating 
for left ear hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an initial compensable disability 
rating for his service-connected left ear hearing loss 
disability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
veteran provide any evidence in the claimant's possession 
that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice 
to a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that in January 2004, following the 
initial adjudication of the claim, the RO sent the veteran a 
letter informing him of the evidence and information 
necessary to substantiate his claim, the information 
required of him to enable VA to obtain evidence in support 
of his claim, the assistance that VA would provide to obtain 
evidence in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such 
evidence on his behalf.  Although the letter did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
submit such evidence or provide the RO with the information 
and any authorization necessary for the RO to obtain the 
evidence on his behalf.  Therefore, the Board believes that 
he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  The Board notes that, 
even though the letter requested a response within 60 days, 
it also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish an effective date for an increased initial 
disability rating for left ear hearing loss disability, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that a compensable 
disability rating for left ear hearing loss disability is 
not warranted.  Consequently, no effective date will be 
assigned, so the failure to provide notice with respect to 
that element of the claim was no more than harmless error.

The record also reflects that all service medical records 
and pertinent VA medical records have been obtained, and the 
veteran has been afforded examinations to determine the 
extent of his hearing impairment.  Neither the veteran nor 
his representative has identified any outstanding evidence, 
to include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
RO readjudicated the veteran's claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the RO would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85 (2006).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from 
Level I for essentially normal acuity through XI for 
profound deafness.

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or 
more, the rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each 
ear will be evaluated separately.  When the pure tone 
threshold is 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (2006).

With normal hearing in one ear, hearing impairment in the 
other ear must be at level X or XI to warrant a compensable 
rating.  38 C.F.R. § 4.86, Diagnostic Code 6100.





Analysis

The veteran initially filed his claim for entitlement to 
service connection for left ear hearing loss disability in 
August 2000.  He was afforded audiological examinations in 
April 2000 and October 2000 in Singapore.  In an April 2002 
rating decision, the RO granted the veteran service 
connection for his left ear hearing loss disability with a 
noncompensable evaluation.  In April 2003, the veteran filed 
a notice of disagreement with the RO's rating decision, 
claiming that he should have received a compensable rating 
for his left ear hearing loss disability.

The veteran contends that the symptomatology associated with 
his left ear hearing loss disability is more severe than is 
contemplated by the currently assigned rating because the 
radical mastoidectomy performed on his left ear while in 
service completely eliminated his left mastoid cavity and 
surgically removed all of the inner ear bones and 
consequently, he does not have a normal hearing process in 
the left ear.  Instead, he only has partial hearing of a 
conductive nature.  The veteran also claims that the fact 
that he cannot hear in his left ear makes his overall 
hearing poor as he cannot localize sounds, especially in a 
situation with other ambient noise present.  

Although the Board is sympathetic to the veteran's 
complaints, as explained above, disability ratings for 
hearing loss are derived from a mechanical application of 
the rating schedule to the numeric designations resulting 
from audiometric testing.

The record contains results from an audiological examination 
conducted in Singapore in April 2000.  The following 
audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	15	5	5	15	10
Left (db):	75	80	90	95	85

Speech audiometry results were not provided for this 
examination.
The examiner's diagnoses were normal hearing in the right 
ear and conductive hearing loss in the left ear.

The Board has considered the application of Table VIA in 
this case because the veteran's puretone threshold for the 
left ear was 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz). 

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level 
VIII in the left ear.  See 38 C.F.R. § 4.85, Table VI and 
Table VIA (2006).  Application of the level of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
produces a noncompensable rating.

The veteran was also afforded an audiological examination in 
October 2000 in Singapore.  The results from this 
examination were as follows:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	20	15	15	15	16
Left (db):	75	85	95	100	89

Speech audiometry results were not provided for this 
examination.

The examiner's diagnoses were normal hearing limits in the 
right ear and severe to profound mixed hearing loss in the 
left ear.

The Board again considered the application of Table VIA 
because the veteran's puretone threshold for the left ear 
was 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz). 

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level 
VIII in the left ear.  See 38 C.F.R. § 4.85, Table VI and 
Table VIA (2006).  Application of the level of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
produces a noncompensable rating.



ORDER

An initial compensable disability rating for left ear 
hearing loss disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


